UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-1597



JOHN PAUL TURNER,

                                                Plaintiff - Appellant,

          versus


JON R. BOLYARD; BARRY H. MCCAFFREY, General,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-99-13-7)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s order finding

that he had not complied with a prefiling injunction and denying

his motion to proceed in forma pauperis.    We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

on the reasoning of the district court.    See Turner v. Bolyard, No.

MISC-99-13-7 (W.D. Va. Apr. 26, 1999).     We deny the motion to con-

solidate and to amend caption and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                2